Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Lim (Reg #68,912) on 3/21/22.

The application has been amended as in the attached claim set marked for entry. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amended independent claims are directed to aging virtual objects using elements which are known in the prior art.  “Adaptable aging factory for multiple objects and colorations” by Olivier Clement, et al., and follow-up publication “Enhancing Image-based Aging Approaches” by Olivier Clement, et al., hereinafter Clement, teach performing an image-based aging process on a masked portion of an image using prior art texture synthesis techniques.  Further, Clement applies the resulting aged textures onto 3D virtual objects to create an aged appearance, where the textures may apply Gunther, teaches improvements for aging objects in a 3D scene, based on the well-known gammaton simulation technique.  Gunther determines the diffuse color of aged textures “by computing for each material type the difference between the current material in the atlas and the original material at the regarded position”, but deformation is not based on this difference as claimed, instead “the height is influenced by the amount of material on the surface, e.g. by rust and organic, resulting in an output height map”, as described in section 4.5, paragraph 2.  Neither Clement or Gunther, or other cited prior art, teach or otherwise suggest the entire claimed combination of elements as recited in the independent claims, where a texture image is aged, and differences between the aged texture and original texture are used to determine a degree of deformation applied to a 3D mesh of a virtual object textured by the aged texture at the corresponding location(s) of the differences in the textures.  Therefore the independent claims are not anticipated by or obvious in view of the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 20, 33, and 36 are allowable. Claims 28-31, 38 and 39, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A and B, as set forth in the Office action mailed on 12/9/21, is hereby withdrawn and claims 28-31, 38, and 39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619